IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE           FILED
                           MARCH 1999 SESSION
                                                   September 22, 1999

                                                   Cecil Crowson, Jr.
                                                  Appellate Court Clerk
STATE OF TENNESSEE,            *    C.C.A. #01C01-9804-CR-00168

             Appellee,         *    DAVIDSON COUNTY

VS.                            *    Honorable Cheryl Blackburn, Judge

EARL JUNIOR PIKE,              *    (Aggravated Sexual Battery--Rape of a
                                    Child)
             Appellant.        *



FOR THE APPELLANT:                 FOR THE APPELLEE:

KARL DEAN                          JOHN KNOX WALKUP
District Public Defender           Attorney General & Reporter

JEFFREY A. DEVASHER (on appeal)     MARVIN E. CLEMENTS, JR.
J. MICHAEL ENGLE (at trial)         Assistant Attorney General
Assistant Public Defenders          425 Fifth Avenue North
1202 Stahlman Building              Nashville, TN 37243
Nashville, TN 37201
                                    VICTOR S. (TORRY) JOHNSON III
                                    District Attorney General

                                    DIANE SPROW LANCE
                                    Assistant District Attorney General
                                    222 Second Avenue North, Suite 500
                                    Nashville, TN 37201-1649




OPINION FILED: _______________




AFFIRMED



JOHN EVERETT WILLIAMS,
Judge
                                    OPINION

       The defendant, Earl Junior Pike, was tried by a jury and convicted of

aggravated sexual battery and rape of a child. The trial court sentenced him to

twelve years on the aggravated sexual battery (count one) and to twenty-five

years for rape of child (count two), to be served consecutively. The defendant

challenges both his convictions and sentences, presenting the following issues:


       (1) whether the trial court erred in overruling his motion to
           suppress certain incriminating statements;
       (2) whether the trial court erred in overruling his motion to dismiss
           due to pre-accusatorial delay;
       (3) whether the trial court erroneously instructed the jury on the
           definition of cunnilingus;
       (4) whether, as to count two, the evidence was sufficient for a
           reasonable trier of fact to find that the defendant committed
           the offense;
       (5) whether the sentences imposed by the trial court are
           excessive; and
       (6) whether the trial court erred in ordering consecutive service.


Finding no error, we AFFIRM the judgment of the trial court.



                                  BACKGROUND

       In the light most favorable to the state, the evidence showed that, while

babysitting the victim, the defendant “kissed” or “licked” the victim’s vagina twice

on consecutive days shortly before September 3, 1993. The victim was born on

September 18, 1983, making her nine years of age at the time of the offense.

The victim identified the defendant at trial and testified that, on the first occasion,

he entered his son’s room where she was lying on the bed, pulled her shorts

aside, and licked her vagina (count two). Her testimony indicated that he

repeated substantially similar actions the following day (count one).



         Following a complaint from the victim’s family, Detective David Imhof

began investigating the defendant in June, 1996. Imhof first attempted to

contact the defendant by visiting his home on September 25, 1996. The



                                          -2-
defendant was not home so Imhof left his card. The defendant called Imhof

back that same day and agreed to meet at Imhof’s office for an interview on

September 30. After failing to attend that interview, the defendant called Imhof

and said he had spoken with a lawyer, Joan Lawson. He stated that Lawson had

told him that it was “probably not in his best interest to talk with [Imhof].”



       Imhof called Lawson, and she advised him that the defendant was a past

client but that she did not represent him at that time. She stated that she had

told the defendant that this matter was different from his requirement to

cooperate with his community corrections officer and that he did not have to talk

with police or take a polygraph test. She also told the defendant that anything he

did say to Imhof could be used against him.



       Imhof next spoke to the defendant on October 29, 1996. On that date,

Imhof went to the defendant’s residence, introduced himself as a police

detective, and asked if the defendant would be willing to talk in Imhof’s car. The

defendant agreed, and Imhof advised him of his Miranda rights. The defendant

verified that he understood his rights and signed a waiver. Imhof then

questioned the defendant about the current case, and the defendant denied any

criminal conduct.



       Imhof next contacted the defendant on November 25, 1996, via

telephone. He asked the defendant if he would be willing to take a polygraph,

and the defendant agreed to do so. The following morning, the defendant

voluntarily went to Imhof’s office for the test. When he arrived, Imhof did not

re-advise the defendant of his Miranda rights. He did, however, read him a

consent form for the polygraph test and emphasized that the test was completely

voluntary. The defendant stated that he understood and signed the form.

During the polygraph, the defendant made several incriminating statements,

including admissions that he had put his hand in the victim’s shorts and touched



                                          -3-
her vagina and that he had kissed her on the vagina on two separate occasions.

He also affirmed that he was sexually excited by children.



        After the polygraph, Imhof asked the defendant if he would come to his

office to discuss the results. Imhof again explained to the defendant that he was

not under arrest, that he did not have to talk to police, and that he was free to

leave at any time. He also showed the defendant how to operate the door if he

wanted to leave. Nevertheless, the defendant agreed to be interviewed further.

At that time, the defendant again admitted first touching, and then licking, the

victim’s vagina on two separate occasions while babysitting the victim.



        Earlier in his investigation, Imhof had learned that the defendant was

serving a community corrections sentence and, as part of this sentence, was

required to attend sex-offender counseling. Steve Rhodes was the defendant’s

community corrections supervisor, and Dr. John Brogden conducted the

defendant’s sex-offenders’ group. On November 26, 1996, Imhof told Rhodes

that the defendant had confessed to sexually abusing the victim of this case.

Thus, Rhodes knew of the defendant’s admissions at the time of the defendant’s

next regularly scheduled office visit. Rhodes did not, however, initiate a

discussion of the events. Nonetheless, during his next scheduled office visit with

Rhodes, the defendant spontaneously told Rhodes and Brogden, who was also

present, that he had sexually molested a person named “AR.”1 The defendant

stated that “AR” had come out of the bathroom naked and that he “ran [his]

hands on her.” He said that later that day, he took her pants off and “kissed it.”



        Dr. Brogden testified that, in late November 1996, the defendant came to

his office and stated that he had just confessed to the police regarding the




        1
            Although the state seems to presume that the defendant was referring to the victim of
the present offense, it is not entirely clear that he was. The victim of the present offense-”AB” and
“AR” s hare the sam e first nam e. Howe ver, the rec ord reflec ts that “AR ” is the defe ndant’s n iece.
It is the policy of this Court no t to nam e victims of sexu al offens es.

                                                   -4-
crimes in this case. The defendant subsequently made similar statements

during group therapy.



       The defendant was indicted on February 8, 1997 and arrested on March

10, 1997. He filed a pretrial motion to suppress his statements to Imhof,

Rhodes, and Brogden, arguing that these statements were taken in violation of

his rights against self-incrimination and to counsel. The trial court denied this

motion, finding that the defendant had not been in custody at the time of any of

his statements, and the statements were admitted into evidence.



                                      ANALYSIS

                                     SUPPRESSION

       The defendant first argues that the trial court erred in failing to suppress

his statements to Imhof, Rhodes, and Brogden. He asserts that each statement

was taken while in custody, without the benefit of Miranda warnings, and that

police improperly reinitiated contact with him after he had invoked his rights to

remain silent and to counsel. As to his statements to Rhodes and Brogden, the

defendant further argues that these statements should have been suppressed as

“fruit” of his statement to Imhof.

       When a defendant challenges a suppression ruling, this Court reviews for

error under the following standard. The findings of fact made by the trial court on

a motion to suppress are binding upon this Court unless the evidence contained

in the record preponderates against these findings. State v. Henning, 975
S.W.2d 290, 299 (Tenn. 1998). The trial court, as trier of fact, is able to assess

the credibility of the witnesses, determine the weight and value to be afforded

the evidence and resolves any conflicts in the evidence. State v. Odom, 928
S.W.2d 18, 223 (Tenn. 1996). However, this Court is not bound by the trial

court’s conclusions of law. State v. Simpson, 968 S.W.2d 776, 779 (Tenn. 1998).

The defendant has the burden of establishing that the evidence contained in the




                                         -5-
record preponderates against the findings of fact made by the trial court. Braziel

v. State, 529 S.W.2d 501, 506 (Tenn. Crim. App. 1975).



      Following this standard, we first examine the defendant’s contested

statement to Imhof made on November 26, 1996, and find that it was not

obtained while defendant was in custody. The Court notes that defendant on

his own voluntarily went to the police station, that neither defendant’s freedom

nor movement was restricted, and that defendant was informed he was not

under arrest, was free to leave, and was free to discontinue the questioning at

any time. Accordingly, we conclude that the setting was noncustodial and did

not implicate the concerns or trigger the protections of Miranda. See Miranda v.

Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).



      Next, we examine the defendant’s statements on December 2, 1996. The

defendant argues this statement was obtained in violation of Miranda, as it was

“custodial” in so far as defendant was serving a Community Corrections

sentence at the time and was required thereby to attend meetings with his

Community Corrections officer and to attend group therapy. Unpersuaded by

this argument, this Court first notes that the statement was made not in response

to questioning or prompting but rather offered voluntarily and spontaneously by

defendant. Such voluntary statements are admissible in evidence whether or not

Miranda warnings are given first. State v. Brown, 664 S.W.2d 318, 320 (Tenn.

Crim. App. 1984). Second, this court cannot conclude that the Community

Corrections setting at issue here was custodial. The Court of Criminal Appeals

has noted in a somewhat different context that Community Corrections is

noncustodial in nature. Bentley v. State, 938 S.W.2d 706, 710 (Tenn. Crim. App.

1996). Defendant’s arguments against this characterization are not compelling.

Further, we add that in defendant’s case no additional imposition was placed

upon defendant’s freedom. See State v. Robert Goss and Carl Hale, Lauderdale

County, C.C.A. No. 02C01-9610-CC-00367 (Tenn. Crim. App., filed November



                                        -6-
10, 1998, at Jackson) slip op. at pp. 21-23, citing United States v. Conley, 779
F.2d 970, 972-973 (4th Cir. 1985); United States v. Cooper, 800 F.2d 412, 414-

415 (4th Cir. 1986); Cervantes v. Walker, 589 F.2d 424, 427-429 (9th Cir. 1978).

Defendant was not forcibly summoned to the meeting, the defendant was not

confronted with any evidence of his guilt, and no extra pressure was exerted to

detain defendant. Therefore, defendant’s claim that his statements must be

suppressed is denied.



      As we have upheld the admissibility of the earlier statement of November

26, 1996, we reject defendant’s further argument that his statements of

December 2, 1996, are in any way tainted and subject to suppression.



      Finally, as we have found that defendant was not in custody on either

November 26, 1996, or December 2, 1996, we reject defendant’s claim that any

of these statements were the result of impermissible re-initiation during

continuous custody. See Edwards v. Arizona, 451 U.S. 477, 101 S. Ct. 1880

(1981); State v. Furlough, 797 S.W.2d 631 (Tenn. Crim. App. 1990).



                         PRE-ACCUSATORIAL DELAY

      The defendant next argues that the trial court erred in overruling his

motion to dismiss due to the state’s delay in bringing proceedings against him.

The leading Tennessee case on pre-accusatorial delay is State v. Gray, 917
S.W.2d 668 (Tenn. 1996). There the Tennessee Supreme Court stated,

      Today we articulate a standard by which to evaluate pre-
      accusatorial delay and hold that an untimely prosecution may be
      subject to dismissal upon Fifth and Fourteenth Amendment due
      process grounds and under Article I, §§ 8 and 9, of the Tennessee
      Constitution even though in the interim the defendant was neither
      formally accused, restrained, nor incarcerated for the offense. In
      determining whether pre-accusatorial delay violates due process,
      the trial court must consider the length of the delay, the reason for
      the delay, and the degree of prejudice, if any, to the accused. See
      [United States v.] Lovasco, 431 U.S. at 790, 97 S.Ct. at 2048-49
      (“proof of prejudice is generally a necessary but not sufficient
      element of a due process claim, . . . the due process inquiry must
      consider the reasons for the delay as well as the prejudice to the
      accused”).

                                        -7-
Gray, 917 S.W.2d at 673. The Gray Court also recognized, however, that a

statute of limitations is the primary safeguard against infringement of a

defendant’s due process rights resulting from long delays. See id. at 672 citing

United States v. Marion, 404 U.S. 307, 321-23 (1971).



       In Gray, there was no period of limitation applicable to the charged

offense, and the defendant’s alleged offense had occurred some forty-two years

prior to indictment. In contrast, the defendant in the present case is protected by

a fifteen-year statute of limitations. See Tenn. Code Ann. § 40-2-101(b)(1). We

agree with the trial court that the approximately three-year delay between the

defendant’s offense and indictment was not excessive under the circumstances

of this case. Moreover, the defendant had not established any prejudice from

this delay. The trial court found that the pertinent witnesses were still available

and that the defendant had a strong recollection of the events that formed the

basis of the charges against him. Thus, we find no error in the trial court’s

decision denying the defendant’s motion to dismiss for pre-accusatorial delay.



                              JURY INSTRUCTIONS

       The defendant next challenges the trial court’s instruction to the jury on

the definition of cunnilingus. The trial court instructed the jury that “Cunnilingus

means a sex act accomplished by placing the mouth or tongue on or in the

vagina of another.” (emphasis added) quoting T.P.I. -Crim. § 10.12 (4th Ed.

1995). The defendant recognizes that this Court has upheld a definition of

cunnilingus nearly identical to the one in this case. See State v. Hoyt, 928
S.W.2d 935, 942 (Tenn. Crim. App. 1995). Nonetheless the defendant argues

that this definition is inappropriate here because, by failing to require penetration,

the court’s definition of cunnilingus did not distinguish the acts supporting each

of the defendant’s offenses. We do not find this troubling. The same act may

often support multiple offenses. The instruction given is a correct statement of

the law and was sufficient to inform the jury. Thus, we find no error.



                                         -8-
                          SUFFICIENCY OF EVIDENCE

       Next, the defendant submits that the evidence is insufficient to support the

jury’s verdict as to count one, rape of a child. When a defendant challenges the

sufficiency of the evidence, this Court must determine whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of a crime beyond a reasonable doubt.

See Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Duncan, 698 S.W.2d
63, 67 (Tenn. 1985); Tenn. R. App. P. 13(e). The appellant is entitled to the

strongest legitimate view of the evidence and all reasonable inferences that may

be drawn therefrom. See State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



       The credibility of witnesses, the weight of their testimony, and the

reconciliation of conflicts in the evidence are matters entrusted exclusively to the

trier of fact. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v.

Gentry, 881 S.W.2d 1, 3 (Tenn. Crim. App. 1983). A jury verdict for the state

accredits the testimony of the state’s witnesses and resolves all conflicts in favor

of the state. See State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).

Moreover, a guilty verdict removes the presumption of innocence enjoyed by

defendants at trial and replaces it with a presumption of guilt. See State v.

Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Thus, an appellant challenging the

sufficiency of the evidence carries the burden of illustrating to this Court why the

evidence is insufficient to support the verdict. See State v. Freeman, 943
S.W.2d 25, 29 (Tenn. Crim. App. 1996).



       Section 39-13-522 of Tennessee Code Annotated provides, “rape of a

child is the unlawful sexual penetration of a victim by the defendant . . . if such

victim is less than thirteen years of age.” The Code further defines “sexual

penetration” to mean, “sexual intercourse, cunnilingus, fellatio, anal intercourse,

or any other intrusion, however slight, of any part of a person’s body or of any



                                         -9-
object into the genital or anal opening of the victim’s, the defendant’s, or any

other person’s body, but emission of semen is not required.” Tenn. Code Ann. §

39-13-501(7) (emphasis added).



       The defendant argues that he could not be convicted of rape of a child

because that offense requires sexual penetration and no evidence suggests that

he penetrated the victim with his mouth or tongue. As noted above, however,

sexual penetration includes cunnilingus. See Tenn. Code Ann. § 39-13-501(7).

The victim testified, and the defendant admitted in his statements to Imhof,

Rhodes, and Brogden, that he “licked and kissed the victim’s vagina.” Thus, the

evidence is clearly sufficient to establish that the defendant performed

cunnilingus on the victim, as that term was defined for the jury from the

Tennessee Pattern Jury Instructions.



       Here again, the defendant objects to the trial court’s definition of

cunnilingus, again asserting that by failing to require actual oral penetration, the

offenses of rape by cunnilingus and aggravated sexual battery by cunnilingus

could not be distinguished. For the reasons stated above, we do not find this

problematic.



                                   SENTENCING

       Finally, the defendant asserts that his sentence is excessive and that

consecutive service was not warranted. When an accused challenges the length

or manner of service of a sentence, it is the duty of this Court to conduct a de

novo review on the record, “with a presumption of the determinations made by

the trial court from which the appeal is taken are correct.” Tenn. Code Ann. §

40-35-401(d). This presumption “is conditioned upon the affirmative showing in

the record that the trial court considered the sentencing principles and all

relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.

1991). The appellant carries the burden of showing that his sentence is



                                        -10-
improper. See Tenn. Code Ann. § 40-35-401(d) sentencing comm’n cmts; State

v. Jernigan, 929 S.W.2d 391, 395 (Tenn. Crim. App. 1996).



                                   LENGTH OF SENTENCE

        The defendant is a Range I offender. Rape of a child is a Class A felony,

see Tenn. Code Ann. § 39-13-522(b), and aggravated sexual battery is a Class

B felony, see Tenn. Code Ann. § 39-13-504(b). Thus, the defendant is subject

to sentencing ranges of fifteen to twenty-five years and eight to twelve years

respectively. See Tenn. Code Ann. § 40-35-112(a)(1), (2). The trial court found

mitigating factor (13), see Tenn. Code Ann. § 40-35-113(13), and enhancement

factors (1), (8), (13), and (15)2 applicable to both of the defendant’s offenses. As

to count two only, the trial court also found enhancement factor (7) applicable.

See Tenn. Code Ann. § 40-35-114(7) (“The offense involved a victim and was

committed to gratify the defendant’s desire for pleasure or excitement.”). Based

on these findings, the trial court imposed maximum sentences on both counts.



        The defendant argues that these sentences are excessive. When an

accused challenges the length or manner of service of a sentence, it is the duty

of this Court to conduct a de novo review on the record, “with a presumption of

the determinations made by the trial court from which the appeal is taken are

correct.” Tenn. Code Ann. § 40-35-401(d). This presumption “is conditioned

upon the affirmative showing in the record that the trial court considered the

sentencing principles and all relevant facts and circumstances.” State v. Ashby,

        2

                  (1) The defendant has a previous history of criminal convictions or
        crimina l behavior in a ddition to tho se nec essary to e stablish the approp riate
        range;
                  ....
                  (8) The defend ant has a previou s history of u nwillingnes s to com ply with
        the c ond itions of a s ente nce involv ing re leas e in the com mu nity;
                  ....
                  (13) The felony was committed while on any of the following forms of
        release status if such release is from a prior felony conviction: . . . (B) Bail, if the
        defe nda nt is o pen ly conv icted of su ch pr ior felo ny;
                  ....
                  (15) The defendant abused a position of public or private trust, or used a
        special skill in a manner that significantly facilitated the commission or the
        fulfillment of the offense.

Tenn. Code A nn. § 40-35-114 (1), (8), (13), (15).

                                                 -11-
823 S.W.2d 166, 169 (Tenn. 1991). The appellant carries the burden of showing

that his sentence is improper. See Tenn. Code Ann. § 40-35-401(d) sentencing

comm’n cmts; State v. Jernigan, 929 S.W.2d 391, 395 (Tenn. Crim. App. 1996).



         Of the enhancements found by the trial court, the defendant challenges

the applicability of only factor (7). He argues, however, that the trial court

additionally erred failing to apply mitigating factors (8) and (13) to both

convictions. Regarding enhancement factor (7), the defendant asserts that the

evidence was insufficient to support a conclusion that his actions were sexually

motivated. We disagree. In applying factor (7), the trial court relied on the

defendant’s crude account of his offensive conduct, finding such account

indicated elements of sexual gratification. In addition, the trial court noted the

defendant’s admissions that he was sexually attracted to children, that he was

sexually aroused at the time of the rape, and that after the offense he had

fantasized about what he had done to the victim. This evidence clearly supports

application of enhancement factor (7) to the defendant’s conviction for rape of a

child.



         The defendant next argues that mitigating factors (8) and (13) apply3--both

on the basis of his alleged lessened mental capacity. The defendant cites

evidence from his psychological evaluation indicating that he has an

“inadequately-developed [sic] personality structure,” “lack of insight,” “limited

ability to reflect upon his behavior,” limited skills and resources for coping with

life, “poor problem-solving abilities,” an intelligence quotient of seventy-five, and

had a “disordered and failed childhood.” The trial court considered this evidence

but concluded that the defendant was functioning within a low average range of

intelligence and declined to apply mitigating factor (8). However, contrary to the

defendant’s assertion, the trial court did find mitigating factor (13) applicable


         3
           “(8) T he de fend ant w as s uffe ring fr om a m enta l or ph ysica l cond ition th at sig nifica ntly
reduce d the def endan t’s culpability for the offens e . . . ;
        (13) An y other facto r consis tent with the p urpose s of this ch apter.” T enn. Co de Ann . §
40-35-1 13(8), (13 ).

                                                       -12-
based on the above cited evidence. 4 We conclude that the defendant has failed

to carry his burden of showing that his sentence is improper.



                                   CONSECUTIVE SERVICE

       The trial court ordered that the defendant serve his sentences

consecutively to each other and consecutively to a prior sentence for an

unrelated offense pursuant to subsections (b)(2) and (b)(5) of Tennessee Code

Annotated § 40-35-115. These subsections allow consecutive sentencing upon

a finding by the preponderance of the evidence that “[t]he defendant is an

offender whose record of criminal activity is extensive”; or that “[t]he defendant is

convicted of two (2) or more statutory offenses involving sexual abuse of a minor

with consideration of the aggravating circumstances arising from the relationship

between the defendant and victim or victims, the time span of the defendant’s

undetected sexual activity, the nature and scope of the sexual acts and the

extent of the residual, physical, and mental damage to the victim or victims.”



       The defendant first argues that neither of the above provisions is

sufficiently established in the present case. As to subsection (b)(2), the

defendant argues that his two prior convictions for attempted sexual battery and

aggravated assault do not amount to an extensive criminal history. The record

reflects, however, that the trial court based its finding primarily on statements by

the defendant indicating that he had committed numerous additional sexual

offenses against young children. Although the defendant had not been

convicted of these offenses, the statute does not limit a trial court to

consideration of criminal convictions. See Tenn. Code Ann. § 40-35-115(a)(2)

(referring to “criminal activity”). The defendant’s statements were sufficient to

support the trial court’s conclusion by a preponderance of the evidence.




       4
           The trial court accorded no weight to this factor .

                                                  -13-
       As to subsection (b)(5), the defendant asserts that at least two of the

factors mentioned in § 40-35-115(b)(5) weigh against consecutive sentencing in

his case. These factors, he asserts, are “the aggravating circumstances arising

from the relationship of the defendant and the victim . . . [and] the time span of

the defendant’s undetected sexual activity.” The defendant does not contest,

and the evidence supports, that the remaining factors weigh in favor of

consecutive sentencing.



       Regarding the factors cited by the defendant, the evidence shows that the

defendant was a friend of the victim’s father and that the defendant and his wife

were babysitting the victim at the time of the offense. The victim’s father testified

that the incidents had an ongoing effect on his daughter, manifested by

nightmares, changes in her attitude, and a drop in her grades. As a result, he

stated that the victim was attending counseling. These facts contradict the

defendant’s assertions that even the above cited factors weigh in his favor. The

defendant has failed to carry his burden of demonstrating that his sentence is

improper, and we hold that consecutive service is warranted on the basis of

either subsection (b)(2) or (b)(5).



       Finally, the defendant argues that even if consecutive sentencing is

appropriate under the above provisions, such service is nevertheless

inappropriate in the present case because the imposed sentences do not

“reasonably relate to the severity of the offenses committed and are [not]

necessary in order to protect the public from further criminal conduct by the

defendant.” quoting State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995).

This argument is not well taken. The evidence abundantly supports that the

imposed sentences are reasonably related to the severity of the defendant’s

crimes and that consecutive sentencing is necessary to protect the public from

further criminal acts of the defendant. The defendant has a long history of




                                        -14-
sexual predation, and a lengthy term of incarceration is warranted to protect

future potential victims.



                                 CONCLUSION

       For the foregoing reasons, the judgment and sentences of the trial court

are AFFIRMED.




                                       _______________________________
                                       JOHN EVERETT W ILLIAMS, Judge



CONCUR:




_______________________________
DAVID H. WELLES, Judge




_______________________________
JOE G. RILEY, Judge




                                       -15-